Opinion by
Mr. Justice Trunkey:
The statute provides that, when all the persons entitled, as kindred, to administration of a decedent’s estate, are under the age of twenty-one years, the register shall grant administration to any fit person, subject to be terminated at the instance of any of the said minors upon arrival at the full age of twenty-one years. Therefore, though the condition was not inserted in the letters issued to John Denhard, he took subject to the condition expressed .in the statute. His fitness for the trust is conceded, and the power of the register to appoint him, under the facts existing at the date of the appointment, is admitted; but the oldest son of the decedent, having reached majority, demands administration.
In due course of procedure, at the instance of William Biegel *60the letters of administration which had been issued to Denhard were terminated by a decree of the register, for the sole reason that, since the date of their issue, said Riegel, one of the children of the decedent, had become twenty-one years of age. The register has power to revoke letters of administration improvidently granted against the rights of those legally entitled thereto. This is settled by numerous adjudications. Clearly, he has the same power when the letters were issued subject to be terminated as soon as any of the next of kin of .the decedent should become of age.
Upon hearing, the register being satisfied of the fitness of William Riegel to perform the duties of the trust, granted him the administration. John Denhard and Ellen Riegel entered separate appeals to the orphans’ court. It is difficult to guess on what ground the appeals were sustained; we discover none in the record. If Ellen Riegel was the wife of Jacob R. Riegel, she cannot renounce her right of administration in favor of a stranger against any child of the' decedent who is competent and willing to act. In case of revocation of letters issued to her appointee she might have claimed administration herself, but it does not appear that she did. Certainly the orphans’ court did not understand that she appealed because letters had been denied to her. In both cases the decrees are alike; each revokes the letters issued to the son of the decedent and reinstates the letters which had been issued to the stranger. This ill accords with the statute, which requires the register to grant letters to the widow of the intestate, or some one or more of his kindred interested in his personal estate, unless in case of the refusal or incompetency of every such person. It is settled as well as a uniform current of decisions can settle anything, that, if any one of the kindred of an intestate, interested in his personal estate, is competent and willing to take the administration, the widow and a majority of the kindred combined cannot authorize the grant of administration to a stranger. This right of the kindred is secured even when all the kindred are incompetent by reason of minority, in the provision for grant of letters subject to be terminated when the kindred arrive at majority.
Decree reversed, and the letters granted by the register to William Riegel restored; the appellee, John Denhard, to pay costs of appeal